DETAILED ACTION
Response to Amendment
In the amendment dated 12/2/21, the following has occurred: Claims 1 and 3 has been amended, and Claim 4 has been cancelled.
Claims 1-3, and 6-7 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 12/2/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.



Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kozu et al., US 20030146734 (hereinafter, Kozu; as cited on the IDS; as cited on the IDS), in view of Tortstensson et al., US 20120308849 (hereinafter, Tortstensson) and Lai et al., US 9711799 (hereinafter Lai).
As to Claim 1:

    PNG
    media_image1.png
    552
    676
    media_image1.png
    Greyscale

	Kozu discloses a battery pack (see “A battery power source device”, Abstract, Figure 5) comprising:
a pair of physically separate electrochemical batteries (see “rechargeable batteries 1”, [0070, Fig. 5), each battery having a respective pair of electrodes projecting therefrom (see “positive and negative electrode leads 11 and 12…”, [0070], Fig. 5); and
a protection circuit module (PCM) that is electrically coupled to both of the pair of batteries and that is configured to control one or more functions of the batteries, the PCM comprising (see “circuit board 3…”, [0070], Fig. 5):
(Fig. 4A-4C, 13, [0084]), electric coupling of the pair of batteries to the PCM being via connection of the respective electrodes of both of the pair of batteries to the PCB (see Fig. 5, [0070]), wherein the electrodes of a first one of major faces of the PCB, the electrodes of a second one of the pair of batteries also being connected to the first major faces but in a different position (Fig. 4A-4C, items 1, 12 and 21, [0066, 0069], Abstract); and
electronic PCM components mounted on the PCB (see “overcurrent protection element 8…”, [0072], Fig. 5).

    PNG
    media_image2.png
    585
    927
    media_image2.png
    Greyscale

	Kozu discloses that the electrodes can be electrically connected to the first major surface at different positions, but does not disclose that the electrode is electrically connected to a second major surface.
	In the same field of endeavor, Tortstensson also discloses a battery assembly connected to a major surface of the printed circuit board (Abstract, Fig. 3, [0039]) similar to that of Kozu.  Furthermore, 

    PNG
    media_image3.png
    355
    611
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    715
    577
    media_image4.png
    Greyscale

	Furthermore, in the same field of endeavor, Lai also teaches a printed circuit board for battery (Col. 5, lines 13-25) similar to that of Kozu and Tortstensson.  Lai further discloses that a PCB such as that of Torttensson can be single-sided, double-sided, or multiplayer PCB as to allow connection from different side and allow for higher component density (Col. 5, lines 13-25).
	It would have been obvious to the person skilled in the art before the effective filing date of the application to incorporate the battery arrangement of Tortstensson where the batteries can be connected to both main surfaces of the PCB which can reduce the number of components and thereby makes the manufacture more cost-effective [0011] and also double-sided PCB or multiplayer PCB allow connection from different side of the PCB and allow for higher component density (Col. 5, lines 13-25).

	Kozu discloses the pair of batteries are elongate modular units that are longitudinally aligned, with a longitudinal spacing between adjacent ends of the batteries, the PCM being located within the longitudinal spacing between the batteries (Fig. 13, [0084]).
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozu in view of Tortstensson and Lai, as applied to claim 1 above, and further in view of Lee et al., US 20130149562 (hereinafter, Lee; as cited on the IDS).
As to Claim 3:
	Kozu discloses the PCB has a pair of parallel major faces and a peripheral edge face extending transversely between the major faces, a thickness dimension of the PCB being defined by a transverse spacing between the parallel major faces (see “circuit board 3…”, [0070], Fig. 5).
	However, Kozu does not disclose that the PCB is oriented in the thickness direction of the PCB.
	In the same field of endeavor, Lee also discloses a battery pack having a battery cell 10 connected to a PCB 31 (see Fig. 4) similar to that of Kozu.  Lee further teaches that the PCB 31 can be oriented vertically so that the thickness dimension of the PCB extends in the lengthwise direction of the battery ([0037], Fig. 4), which can allow the battery to be oriented for specific application, improve the operational performance of the safety device [0034], and facilitate the manufacturing of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the application to modify the orientation of the PCB of Kozu as taught by Lee as to achieve the claimed orientation, which can allow the battery to be oriented for specific application, improve the operational performance of the safety device [0034], and facilitate the manufacturing of the battery.
As to Claims 6 and 7:
(see “a plurality of rechargeable 1 may be arranged on both sides of a circuit board 24…”, [0089]) but does not disclose that they are arranged as claimed in Claims 6 and 7. 
Lee further teaches that the PCB 31 can be oriented vertically and that the electrode terminal can be placed on the opposite major surface of the PCB ([0037], Fig. 4), which can allow the battery to be oriented for specific application, improve the operational performance of the safety device [0034], and facilitate the manufacturing of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the application to modify the arrangement of the electrode of the battery with respect to the PCB of Kozu as taught by Lee as to achieve the claimed orientation, which can allow the battery to be oriented for specific application, improve the operational performance of the safety device [0034], and facilitate the manufacturing of the battery.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior arts (Kozu and Tortstensson) does not disclose the newly amended claim 1 where the pair of PCMs are located on opposite major faces of PCB.  However, as noted in the 112 rejections above, it is the PCM blocks that are resided on both side of the PCB as in a double side PCB or a multi-layer PCB allowing the batteries to be connected to both side of the double sided PCB.  With respect to the above limitation, Lai teaches a printed circuit board for battery (Col. 5, lines 13-25) similar to that of Kozu and Tortstensson.  Lai further discloses that a PCB such as that of Torttensson can be single-sided, double-sided, or multiplayer PCB as to allow connection from different side and allow for higher component density (Col. 5, lines 13-25).
	It would have been obvious to the person skilled in the art before the effective filing date of the application to incorporate the battery arrangement of Tortstensson where the batteries can be connected to both main surfaces of the PCB which can reduce the number of components and thereby makes the manufacture more cost-effective [0011] and also double-sided PCB or multiplayer PCB allow connection from different side of the PCB and allow for higher component density (Col. 5, lines 13-25).
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723